Beck, J.
1. Where on the trial of a case it was material for the jury to determine whether the period of time within which the privilege of exercising a certain option was extended to the date as testified to by one party or to a later date as given in the testimony of the other party, and the latter having testified that at the time. of making the agreement for the extension of the time he made a written entiy in a memorandum book of the agreement in the presence of the other party, such memorandum was competent evidence to corroborate the testimony of the party offering it, and it was error for the court to exclude it. Reviere v. Powell & Murphy, 61 Ga. 30 (34 Am. R. 94).
2. The memorandum book should have been admitted in evidence although at the time it was tendered counsel failed to state in explicit terms what he proposed to prove by it, it appearing from d colloquy betvreen counsel for both parties and the court, in reference to the admissibility of the memorandum, and from the testimony of the witness who had made the memorandum, that court and counsel must have known what entry in the book was offered in evidence and what were the contents of that entry. Judgment reversed.

All the Justices concur.